Citation Nr: 1647936	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-24 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating for mechanical low back strain.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety, and/or another psychiatric disorder.

4.  Entitlement to service connection for cognitive problems, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for bulimia nervosa with residuals.

6.  Entitlement to service connection for a dental disorder, to include as secondary to bulimia nervosa.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left shoulder disorder.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from January 2006 to August 2007.  He died in March 2012, and the appellant is his mother who bore the expense of the Veteran's last sickness or burial.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in March 2012.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in July 2014 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2015).

A few procedural matters must be addressed at this juncture.  First, the Board notes that, prior to his death, the Veteran submitted a notice of disagreement with the eight appellate issues listed above.  However, after his death, the RO issued a July 2012 statement of the case and corresponding rating decision to him, which was returned as undeliverable with a "deceased" notation.  A review of the claims file reflects that email correspondence from the RO determined that the July 2012 award "shouldn't have been authorized."  In fact, an April 2013 rating code sheet explains that "a rating decision was prepared by a DRO on June 29, 2012 which is void as it was prepared 3 months after the Veterans death."  Moreover, according to a March 2013 VBMS notation, made by the RO, it was noted that $22,692.00 was returned to "appropriations," and there is no indication that any subsequent award was remade to the substitute.  Given this procedural history, it appears that the appeal was certified to the Board prematurely because the appellant was never provided with a readjudication of either the favorable July 2012 post-death rating decision or statement of the case for issues that were denied in whole or in part.  However, the RO nonetheless treated the appellant's September 2012 claim as a valid and timely substantive appeal to the issues listed as denied in the voided July 2012 statement of the case.  See, e.g., July 2014 letter to the appellant (providing a corrected list of appellate issues); July 2014 "Appeal Certification to BVA Worksheet."  Thus, the appellant was led to believe that the issues were in appellate status.  As VA has taken actions to indicate to the appellant that the above issues were on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that failing to file a substantive appeal within 60 days of receipt of an statement of a case is not a jurisdictional bar to prosecuting an appeal and that VA may, through its actions, waive the timeliness issue); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  Accordingly, in light of the fact that it appears that the July 2012 rating decision and statement of the case were nullified and never readjudicated following the appellant's substitution, the Board will take jurisdiction over the eight original issues that the Veteran initially appealed per his August 2009 notice of disagreement.  

Next, the current appeal encompasses the Veteran's substituted claim for service connection for a dental condition for compensation purposes.  The Board recognizes that caselaw provides that a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  However, as only claims for "periodic monetary benefits" qualify for substitution, only the claim for service connection for a dental condition for compensation purposes is part of the appellant's substituted appeal.

Finally, despite the fact that the appellant submitted a birth and death certificate for the Veteran shortly after the March 2013 rating decision denying death pension for failure to submit this information, it does not appear that the issue was ever readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue of entitlement to death pension is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of (1) entitlement to an initial disability rating in excess of 10 percent for GERD; (2) entitlement to an initial compensable disability rating for mechanical low back strain; (3) entitlement to service connection for cognitive problems, to include as secondary to the Veteran's now service-connected acquired psychiatric disorder; (4) entitlement to service connection for bulimia nervosa with residuals; (5) entitlement to service connection for a dental condition, to include as secondary to bulimia nervosa; (6) entitlement to service connection for a right shoulder disorder; and (7) entitlement to service connection for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder-claimed as depression, anxiety, or another psychiatric disorder and variously diagnosed as a depressive disorder or bipolar disorder-was incurred during active duty service.

2.  The Veteran's GERD was manifested by pyrosis (heartburn) and regurgitation, two symptoms associated with epigastric distress.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as a depressive disorder or bipolar disorder, was incurred during active duty service.

2.  Throughout the appeal period, the criteria for a disability rating of 10 percent for GERD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.97, Diagnostic Code 7346 (2015).   [Please note that this is not a complete adjudication of the Veteran's increased rating claim for GERD; the issue of whether the Veteran is entitled to a disability rating in excess of 10 percent for GERD has been bifurcated, remains in appellate status, and will be addressed below in the Remand portion of this decision.] 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with an adjudication of the Veteran's service connection claim for an acquired psychiatric disorder and a partial adjudication of the increased rating claim for GERD given the favorable nature of the Board's decision herein.  Any error in notice or assistance is harmless.

II.  Service Connection for an Acquired Psychiatric Disorder

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder.

As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  VA treatment records initially discussed several diagnoses, including a depressive disorder not otherwise specified and major depressive disorder, and the Social Security Administration identified diagnoses of depression and bipolar disorder.  However it is diagnosed, the evidence establishes the presence of an acquired psychiatric disorder.  See September 2009 VA addendum opinion (diagnosing symptoms as depression, not otherwise specified); see also e.g., October 2008 VA treatment report (noting the Veteran's history of "depressive disorder" with "struggles with anxiety, depression [and] wanting to isolate").  


Notably, the VA examination report of September 2009 the examiner concluded the following:  

The [V]eteran s history has bec[o]me more clear over time.  Since the [V]eteran has discharged the service he has had numerous inpatient psychiatric and alcohol related hospitalizations.  He has had numerous suicidal attempts in terms of overdosing on alcohol the veteran has also overdosed on active duty by means of Tylenol. The [V]eteran's diagnosis of Depression NOS and Major Depressive Disorder have been made post service.  I believe the most befitting diagnosis is Depression NOS given the clouding that occurs given the effects alcohol has upon his mood as well.  In the best interest of the [V]eteran, giving him the benefit of the doubt when weighing all of the medical evidence together, it is at least as likely as not that the veteran's Depression NOS is related to active duty service.

This competent evidence strongly supports a finding of in-service incurrence, and the Board can find no adequate basis to reject the positive evidence of record based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the diagnoses rendered during the appeal period and the favorable nexus evidence of record which places the incurrence during service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's service-connection claim for an acquired psychiatric disorder, claimed as depression, anxiety, or another psychiatric disorder, is granted.


III.  Increased Rating for GERD

GERD is rated by analogy to hiatal hernia under Diagnostic Code 7346 of 38 C.F.R. § 4.97.  Under the applicable rating criteria, a 10 percent rating is assigned when two or more of the symptoms required for a 30 percent evaluation are present, but are of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Id.  The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The Board finds that the criteria for a 10 percent rating for GERD have been met throughout the appeal period.  For instance, during the January 2009 VA examination, the Veteran reported pyrosis (heartburn) and regurgitation.  As this information suggests two symptoms associated with epigastric distress, the criteria for a 10 percent rating have been more nearly approximated.  Therefore, a compensable rating of 10 percent is granted throughout the appeal period. 

The Board notes that its decision herein constitutes only a partial grant of the benefits sought on appeal.  An appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, because the award of a 10 percent rating is less than the maximum benefit available, the issue of entitlement to an initial disability rating in excess of 10 percent for GERD remains in controversy and will be addressed in the Remand section below.


ORDER

Service connection for an acquired psychiatric disorder (claimed as depression, anxiety, or another psychiatric disorder) is granted.

A disability rating of 10 percent for GERD is granted, subject to governing criteria applicable to the payment of monetary benefits.  [Please note that this is not a complete adjudication of the Veteran's increased rating claim for GERD; the issue of whether the Veteran is entitled to an initial disability rating in excess of 10 percent for GERD has been bifurcated, remains in appellate status, and will be addressed below in the Remand portion of this decision.]


REMAND

With respect to the remaining issues on appeal- (1) entitlement to an initial disability rating in excess of 10 percent for GERD; (2) entitlement to an initial compensable disability rating for mechanical low back strain; (3) entitlement to service connection for cognitive problems, to include as secondary to the Veteran's now service-connected acquired psychiatric disorder; (4) entitlement to service connection for bulimia nervosa with residuals; (5) entitlement to service connection for a dental condition, to include as secondary to bulimia nervosa; (6) entitlement to service connection for a right shoulder disorder; and (7) entitlement to service connection for a left shoulder disorder-a remand is necessary for additional development.

1.  Supplemental Statement of the Case

As explained briefly in the introduction, even though the appeal was certified to the Board, the substitute appellant has not been provided with an adjudication of the issues to which the Veteran disagreed with prior to his death.  Even though the Board accepts jurisdiction over the appeal, having waived the requirement of a timely substantive appeal per Percy, a remand is necessary for the issuance of a supplemental statement of the case in order to put this case in the correct procedural posture.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).  

II.  Outstanding Records

Also, a review of the claims file suggests the Veteran was seeking regular VA and private treatment throughout the appeal period.  However, it appears that only VA treatment records through November 2010 and private records through mid- to late-2010 have been obtained and associated with the claims file.  Accordingly, to the extent that the Veteran received VA treatment for any of the disabilities on appeal from November 2010 until his death in March 2012, these treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  Likewise, if the appellant is aware of the Veteran having received any additional private treatment during this timeframe, she is requested to provide her consent and authorization for VA to obtain these potentially relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from November 2010 through March 2012.

2.  Ask the appellant to provide additional identifying information for any outstanding private treatment records prior to March 2012.  After obtaining any necessary consent and authorization from her, obtain any such identified private treatment records.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal:  (1) entitlement to an initial disability rating in excess of 10 percent for GERD; (2) entitlement to an initial compensable disability rating for mechanical low back strain; (3) entitlement to service connection for cognitive problems, to include as secondary to the Veteran's now service-connected acquired psychiatric disorder; (4) entitlement to service connection for bulimia nervosa with residuals; (5) entitlement to service connection for a dental condition, to include as secondary to bulimia nervosa; (6) entitlement to service connection for a right shoulder disorder; and (7) entitlement to service connection for a left shoulder disorder.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


